Citation Nr: 0619805	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-06 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for numbness of the 
left knee. 

2.  Entitlement to an initial rating in excess of 10 percent 
for residual scar of the left knee, on the left anterior 
tibia. 

3.  Entitlement to an initial compensable rating for a 
residual scar of the medial side of the left knee.   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1982 to August 
1992.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for a 
residual scar, postoperative of the left knee wound infection 
on the left anterior tibia and assigned a 10 percent rating 
from September 20, 2001, and granted service connection for a 
residual scar, postoperative, on the medial side of the left 
knee and assigned a noncompensable rating from September 20, 
2001.  Service connection for numbness in the left knee was 
denied.  

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The Board notes that in a May 2001 rating decision, service 
connection was granted for patellofemoral arthritis of the 
left knee and a 10 percent rating was assigned.  Service 
connection was also granted for left knee instability and a 
10 percent rating was assigned.  The veteran filed a notice 
of disagreement as to the disability evaluations and a 
statement of the case was issued in March 2003.  The veteran 
did not file a substantive appeal and therefore, an appeal of 
these issues was not perfected.  In a January 2002 rating 
decision, service connection for hearing loss and tinnitus 
was denied.  A December 2003 rating decision assigned a 20 
percent rating of the left knee instability.  A February 2005 
rating decision denied entitlement to an increased rating for 
the left thumb disability, and denied entitlement to a total 
rating due to individual unemployability based upon service-
connected disabilities.  The veteran was notified of these 
rating decisions and he did not file an appeal.  These issues 
are not before the Board for appellate consideration.  See 
38 C.F.R. § 20.200 (2005).  


FINDINGS OF FACT

1.  Paresthesia and numbness of the left knee and sensory 
loss over the left knee cap and lateral aspect of the knee 
are caused by the service-connected scars of the left knee.   

2.  Prior to and after August 30, 2002, the residual scar of 
the left knee on the left anterior tibia is 16 to 18 
centimeters in size and is principally manifested by a flat 
surface, a pale color, and pain to palpation at mid scar with 
no evidence of poor nourishment, ulceration, fixation to 
underlying tissue with tissue damage, or frequent loss of 
covering of the skin over the scar.   

3.  Prior to and after August 30, 2002, the residual scar on 
the medial side of the left knee is 4.5 to 6 centimeters in 
size and is principally manifested by a flat surface and a 
pale color, with no evidence of poor nourishment, ulceration, 
pain or tenderness to palpation, fixation to underlying 
tissue with tissue damage, or frequent loss of covering of 
the skin over the scar.   


CONCLUSIONS OF LAW

1.  Paresthesia and numbness of the left knee and sensory 
loss over the left knee cap and lateral aspect of the knee 
are proximately due to and the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2005).


2.  Prior to and from August 30, 2002, the criteria for an 
initial disability evaluation in excess of 10 percent for the 
service-connected residual scar of the left knee on the left 
anterior tibia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(in effect prior to August 30, 2002); Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2005).   

3.  Prior to and from August 30, 2002, the criteria for an 
initial disability evaluation in excess of zero percent for 
the service-connected residual scar on the medial side of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (in 
effect prior to August 30, 2002); Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

With regard to the claims for higher ratings for the service-
connected scars of the left knee, the Board concludes that 
the veteran has been afforded appropriate notice under the 
VCAA.  The RO provided VCAA notice letters to the veteran in 
May 2004 and August 2004.  The letters notified the veteran 
of what information and evidence must be submitted to 
substantiate the claims for higher ratings, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to his claim to the RO.  The content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Following the May and 
August 2004 letters, the claims were readjudicated by the 
February 2005 statement of the case and the October 2005 
supplemental statement of the case.  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in May 2004 and August 2004.  After the VCAA notice was 
provided, the veteran had over one year to respond to the 
notice and submit additional evidence in support of his 
claims.  In June 2004, in response to the May 2004 VCAA 
letter, the veteran informed VA that he did not have anything 
else to submit.  The claims were readjudicated in October 
2005.  The Board also points out that the veteran has not 
alleged any prejudice.  The Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, elements (1), (2) and (3) (veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service) are not at issue.  The 
veteran's claims of entitlement to an increased rating were 
denied based on element (4) degree of disability.  As 
explained above, he has received proper VCAA notice with 
respect to that crucial element.

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating.  In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claims, so the 
matter of any potential effective date for increased ratings 
remains moot.  Furthermore, the veteran has not disagreed 
with the effective date that was assigned in the December 
2003 rating decision.  Thus, there is no prejudice to the 
veteran in the Board's considering this case on its merits.  
The record fails to show prejudicial error as to timing or 
content of the VCAA notice.    

The Board finds that the duty to assist has been met.  All 
available service medical records were obtained.  The veteran 
did not identify any specific treatment for the scars of the 
left knee.  The veteran was afforded VA examinations in April 
2002, August 2003, and December 2004 to evaluate the severity 
of the service-connected scars.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Regarding the claim for service connection, in view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the veteran in substantiating his 
claim.  The VCAA is not applicable where further assistance 
would not aid the appellant in substantiating a claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").   

Service Connection Claim

Service connection is granted for disability that is the 
result of disease or injury during active service.  
38 U.S.C.A. §§ 1110,1131.  Generally, in order to prove 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Secondary service connection is also granted 
where a service connected disability aggravates a nonservice 
connected disability.  Allen v. Brown, 7 Vet App 439 (1995).

The competent medical evidence of record establishes that the 
veteran had numbness and paresthesia of the left knee and 
sensory loss of the left knee cap due to the service-
connected left knee scars.  The April 2002 VA examination 
report indicates that there is palpable numbness and 
diminished sensation to pinprick around and on top of the 
left knee area and below the knee where the surgical scar is 
placed.  In an April 2004 statement, Dr. C.K. stated that the 
surgical scar [on the anterior tibia] causes an area of 
paresthesia about 6 inches in diameter, and that the second 
surgical scar [on the medial side of the left knee] causes 
numbness over the knee cap and the outer aspect of the leg in 
a diameter of 6 inches.  The Board finds that this is a 
competent medical opinion and that no competent medical 
evidence to the contrary has been presented.  This evidence 
supports the claim for service connection for a disability 
manifested by numbness, paresthesia and sensory loss of the 
left knee, and the claim is granted.

Increased Rating Claims

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2005).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002). 

Before August 30, 2002, the rating schedule read as follows:

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

From August 30, 2002, the rating schedule reads as follows:

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  A deep scar 
is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. 

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Analysis

As noted above, the applicable rating criteria for the skin 
were amended effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  In the December 2003 rating 
decision, the RO assigned September 20, 2001 as the effective 
date of the award of service connection for the scars of the 
left knee and the veteran appealed the initial ratings 
assigned to the scars.  Thus, the change in the rating 
criteria occurred during the pendency of the appeal.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it 
was held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of the rating criteria for the skin.  The 
veteran's service-connected scars of the left knee are 
evaluated under Diagnostic Code 7804 and Diagnostic Code 
7805.  The Board finds that the revised version of 38 C.F.R. 
§ 4.118 is more favorable to the veteran's claim because the 
revised rating criteria provide higher disability evaluations 
that may be assigned.  For instance, the revised criteria 
provide ratings up to 40 percent for scars other than head, 
face or neck scars.  Under the former version of the rating 
criteria, disability evaluations in excess of 10 percent were 
only available for third degree burn scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (in effect prior to August 30, 
2002).  The revised rating criteria provide disability 
evaluations in excess of 10 percent for scars other than burn 
scars.  See 38 C.F.R. § 4.118 (in effect from August 30, 
2002).  For these reasons, the Board finds that the revised 
rating criteria are more favorable to the veteran's claim, 
since higher disability evaluations are available.  The Board 
will therefore apply the former rating criteria prior to 
August 30, 2002 and apply the revised criteria from August 
30, 2002.  

Entitlement to an initial rating in excess of 10 percent for 
residual scar of the left knee on the left anterior tibia.

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
10 percent for the service-connected residual scar of the 
left knee on the left anterior tibia under the former rating 
criteria for rating skin disorders in effect prior to August 
30, 2002.  

The medical evidence of record shows that the residual scar 
of the left knee on the left anterior tibia is manifested by 
a scar which is 16 to 18 centimeters in size.  The scar is on 
the outer side of the left knee, on the anterior tibia.  Upon 
VA examination in August 2003, the scar was described as 
having a flat surface and a pale color.  There was pain at 9 
centimeters or at the mid scar.  Upon VA examination in 
December 2004, the scar was described as well-healed and 
nontender, with no redness, drainage, or warmth.   

A 10 percent rating is currently assigned to the residual 
scar on the anterior tibia.  Diagnostic Codes 7801 and 7802, 
under the former rating criteria, are not applicable since 
these codes are for rating scars due to burns.  A disability 
evaluation in excess of 10 percent is not possible under the 
former provisions of Diagnostic Codes 7803 or 7804, since the 
highest rating under those codes is 10 percent.  

Under the former provisions, a higher disability evaluation 
is possible under Diagnostic Code 7805, other scars, rated on 
limitation of function of the part affected.  However, the 
veteran is already assigned two ratings for limitation of 
function of the left knee.  The veteran is assigned a 20 
percent rating under Diagnostic Code 5257 for left knee 
instability and a 10 percent rating for patellofemoral 
arthritis of the left knee under Diagnostic Codes 5010 and 
5260, which compensates the veteran for any limitation of 
motion of the left knee.  Therefore, any additional rating 
for limitation of the function of the left knee due to the 
scar would violate 38 C.F.R. § 4.14.  The Court has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady, 4 Vet. App. at 206.  Therefore, in 
these circumstances, rating the service-connected scar under 
Diagnostic Code 7805 is prohibited.  The Board also notes 
that service connection is warranted for numbness, 
paresthesia, and sensory loss of the left knee due to the 
service-connected scars.  A separate rating will be assigned 
for the neurological manifestations.  

Thus, a disability evaluation in excess of 10 percent is not 
warranted for the residual scar of the left knee on the left 
anterior tibia under the former provisions of the rating 
criteria for skin disorders.  
  
A disability evaluation in excess of 10 percent is not 
warranted for the residual scar of the left knee on the left 
anterior tibia under the revised provisions of the rating 
criteria for skin disorders.  
  
The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 7801, scars 
other than the head, face or neck that are deep or that cause 
limitation of motion.  The service-connected scar is 16 to 18 
centimeters; it does not exceed 77 square centimeters.  There 
is no evidence that this scar is associated to underlying 
soft tissue.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.   

A higher disability evaluation is not possible under 
Diagnostic Codes 7802, 7803, or 7804 because a 10 percent 
rating is the highest possible rating under these codes.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804.  

The Board has also examined Diagnostic Code 7805.  The 
revised provisions of Diagnostic Code 7805 are the same as 
the former provisions.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (in effect prior to and after August 30, 2002).  A 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 7805 for the same reasons as discussed above.  

The Board finds that a staged rating is not warranted in this 
case. The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
residual scar of the left knee on the left anterior tibia 
since September 20, 2001, the date of the knee surgery.  
There is no evidence that the veteran's service-connected 
scar has met the criteria for a higher rating at any time 
since September 20, 2001.  It appears from the medical 
evidence that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted.

In conclusion, an initial disability evaluation in excess of 
10 percent is not warranted for the service-connected 
residual scar of the left knee on the left anterior tibia 
under the former or revised provisions of 38 C.F.R. § 4.118 
for the reasons and bases described above.  The preponderance 
of the evidence is against the veteran's claim for a 
disability evaluation in excess of 10 percent and the claim 
is denied. 

Entitlement to an initial compensable rating for a residual 
scar on the medial side of the left knee.

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a compensable rating 
for the service-connected residual scar on the medial side of 
the left knee under the former rating criteria for skin 
disorders in effect prior to August 30, 2002.  

The medical evidence of record shows that the residual scar 
on the medial side of the left knee is manifested by a 4.5 to 
6 centimeter scar.  Upon VA examination in August 2003, the 
scar was described as having a flat surface and a pale color.  
The scar was nontender to palpation.  Upon VA examination in 
December 2004, the scar was described as well-healed and 
nontender with no redness, warmth, or drainage.  
 
There is no evidence that the scar on the medial side of the 
left knee is poorly nourished with repeated ulcerations.  
Upon VA examinations, the scar was described as well-healed 
and flat.  Thus, a 10 percent evaluation is not warranted for 
the scar on the medial side of the left knee under the former 
provisions of Diagnostic Code 7803, scars superficial, poorly 
nourished with repeated ulcerations.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (in effect prior to August 30, 2002).

A 10 percent rating is not warranted for the scar on the 
medial side of the left knee under the former provisions of 
Diagnostic Code 7804, scars, superficial and tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (in effect prior to August 30, 2002).  
Upon VA examinations, the scar was described as well-healed 
and nontender to palpation. There is no evidence of pain on 
objective demonstration.   

A disability evaluation in excess of zero percent is not 
warranted under the former provisions of Diagnostic Code 
7805.  As discussed above, the veteran is already assigned 
two ratings for limitation of function of the left knee.  The 
veteran is assigned a 20 percent rating under Diagnostic Code 
5257 for left knee instability and a 10 percent rating for 
patellofemoral arthritis of the left knee under Diagnostic 
Code 5010 and 5260, which compensates the veteran for any 
limitation of motion of the left knee.  Therefore, any 
additional rating for limitation of the function of the left 
knee due to the scar would violate 38 C.F.R. § 4.14.  See 
also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Also, as 
noted above, service connection was granted for numbness, 
paresthesia, and sensory loss of the left knee due to the 
service-connected scars.  A separate rating for the 
neurological symptoms will be assigned.  

Thus, a compensable disability evaluation is not warranted 
for the residual scar on the medial side of the left knee 
under the former provisions of the rating criteria for skin 
disorders.  

A compensable disability evaluation is not warranted for the 
service-connected scar on the medial side of the left knee 
under the revised provisions of 38 C.F.R. § 4.118.  A 
compensable rating is not warranted under Diagnostic Code 
7801, scars other than the head, face or neck that are deep 
or that cause limitation of motion, since there is no medical 
evidence that the residual scar of the left medial knee is 
greater than 39 square centimeters or is fixated to the 
underlying tissue.  The VA examination reports note that the 
scar is 4.5 to 6 centimeters in size and the scar was 
described as flat and well-healed.  There is no indication 
that the scar is associated with underlying tissue.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801.   

A compensable disability evaluation is not warranted for the 
residual scar of the left medial knee under the revised 
provisions of Diagnostic Code 7802.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802.  While the scar is superficial (not 
associated with underlying tissue), the scar is not greater 
than 929 square centimeters in size.  Thus, a compensable 
evaluation under the revised provisions of Diagnostic Code 
7802 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7802.   

A compensable evaluation is not warranted under Diagnostic 
Code 7803, scars superficial and unstable.  An unstable scar 
is defined as one, where, for any reason, there is frequent 
loss of covering of skin over the scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1).  The service-
connected residual scar of the left medial knee is described 
as having a flat surface and a pale color.  The scar is well-
healed.  There was no redness or drainage.  There is no 
evidence that the scar is unstable.   

A compensable disability evaluation for the residual scar on 
the medial side of the left knee is not warranted under the 
revised provisions of Diagnostic Code 7804, scars, 
superficial and painful on examination.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The medical evidence shows 
that the residual scar of the left medial knee is not painful 
on examination.  The scar was described as nontender to 
palpation.   

The Board has also examined Diagnostic Code 7805.  The 
revised provisions of Diagnostic Code 7805 are the same as 
the former provisions.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (in effect prior to and after August 30, 2002).  A 
compensable rating is not warranted under Diagnostic Code 
7805 for the same reasons as discussed above.  

In summary, an initial compensable disability evaluation is 
not warranted for the service-connected the residual scar on 
the medial side of the left knee under the revised provisions 
of 38 C.F.R. § 4.118 for the reasons and bases described 
above.  

The Board finds that a staged rating is not warranted in this 
case. The Board has examined the record and finds that a 
noncompensable evaluation is warranted for the service-
connected residual scar on the medial side of the left knee 
since September 20, 2001, the date of the left knee surgery.  
There is no evidence that the veteran's service-connected 
scar has met the criteria for a higher rating at any time 
since September 20, 2001.  It appears from the medical 
evidence, that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted.

In summary, an initial compensable disability evaluation is 
not warranted for the service-connected residual scar on the 
medial side of the left knee under the former or revised 
provisions of 38 C.F.R. § 4.118 for the reasons and bases 
described above.  The preponderance of the evidence is 
against the veteran's claim, and the claim is denied. 

ORDER

Service connection for numbness, paresthesia and sensory loss 
of the left knee is granted.

Entitlement to an initial rating in excess of 10 percent for 
residual scar of the left knee on the left anterior tibia is 
denied.  

Entitlement to an initial compensable rating for a residual 
scar on the medial side of the left knee is denied.   




______________________________________________
WARREN W. RICE JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


